              CaseAmended
AO 245C (Rev. 09/19)  2:09-cr-20074-PKH               Document
                             Judgment in a Criminal Case              66        Filed 06/23/20 Page 1 of(NOTE:
                                                                                                         7 PageID       #: 309with Asterisks (*))
                                                                                                               Identify Changes
                     Sheet 1


                                        UNITED STATES DISTRICT COURT
                                                         Western District of Arkansas
                                                                            )
              UNITED STATES OF AMERICA                                      )    AMENDED JUDGMENT IN A CRIMINAL CASE
                                  v.                                        )
                     JACOB LOGAN STONE                                      )    Case Number: 2:09CR20074-001
                                                                            )    USM Number: 09849-010
Date of Original Judgment: July 13, 2010                                    )    James B. Pierce*
                                       (Or Date of Last Amended Judgment)   )    Defendant’s Attorney

THE DEFENDANT:
    pleaded guilty to count(s)     Six of the Indictment on February 4, 2010.
   pleaded nolo contendere to count(s)
   which was accepted by the court.
   was found guilty on count(s)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                  Nature of Offense                                                           Offense Ended                 Count
18 U.S.C. § 2252(a)(2) and       Distribution of Visual Depictions Involving the Sexual                         08/15/2009                    6
(b)(1)                           Exploitation of Minors



       The defendant is sentenced as provided in pages 2 through                7        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has been found not guilty on count(s)
    Count(s) 1 through 5 and 7 through 15                    is      are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                 June 23, 2020
                                                                                 Date of Imposition of Judgment

                                                                                 /s/ P.K. Holmes, III
                                                                                 Signature of Judge
                                                                                 Honorable P.K. Holmes, III, United States District Judge
                                                                                 Name and Title of Judge
                                                                                 June 23, 2020
                                                                                 Date
AO 245C (Rev.Case
             09/19) 2:09-cr-20074-PKH              Document
                    Amended Judgment in a Criminal Case         66           Filed 06/23/20 Page 2 of 7 PageID #: 310
                    Sheet 2 — Imprisonment                                                               (NOTE: Identify Changes with Asterisks (*))
                                                                                                  Judgment — Page         2       of         7
DEFENDANT:                JACOB LOGAN STONE
CASE NUMBER:              2:09CR20074-001

                                                           IMPRISONMENT

      The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:       time served in federal custody *




      The court makes the following recommendations to the Bureau of Prisons:
      Placed in sex offender treatment program.




      The defendant is remanded to the custody of the United States Marshal.

      The defendant shall surrender to the United States Marshal for this district:
          at                                        a.m.              p.m.      on                                    .
          as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          before 2 p.m. on                                              .
          as notified by the United States Marshal.
          as notified by the Probation or Pretrial Services Office.



                                                                 RETURN
I have executed this judgment as follows:




     Defendant delivered on                                                          to

at                                                  with a certified copy of this judgment.




                                                                                                 UNITED STATES MARSHAL


                                                                        By
                                                                                              DEPUTY UNITED STATES MARSHAL
 AO 245C (Rev.Case
              09/19) 2:09-cr-20074-PKH              Document
                     Amended Judgment in a Criminal Case       66     Filed 06/23/20 Page 3 of 7 PageID #: 311
                     Sheet 3 — Supervised Release                                                      (NOTE: Identify Changes with Asterisks (*))
                                                                                                    Judgment—Page       3       of         7
DEFENDANT:              JACOB LOGAN STONE
CASE NUMBER:            2:09CR20074-001
                                                    SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of: life




                                                 MANDATORY CONDITIONS
1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
              substance abuse. (check if applicable)
4.      You must make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.      You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.      You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
        directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
        reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.      You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
AO 245C (Rev.Case
             09/19) 2:09-cr-20074-PKH              Document
                    Amended Judgment in a Criminal Case           66     Filed 06/23/20 Page 4 of 7 PageID #: 312
                    Sheet 3A — Supervised Release
                                                                                                       Judgment—Page       4      of       7
DEFENDANT:                  JACOB LOGAN STONE
CASE NUMBER:                2:09CR20074-001

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
      aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require
      you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and
      confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                              Date
AO 245C (Rev.Case
             09/19) 2:09-cr-20074-PKH              Document
                    Amended Judgment in a Criminal Case       66    Filed 06/23/20 Page 5 of 7 PageID #: 313
                    Sheet 3D — Supervised Release                                                    (NOTE: Identify Changes with Asterisks (*))
                                                                                              Judgment—Page         5         of         7
DEFENDANT:            JACOB LOGAN STONE
CASE NUMBER:          2:09CR20074-001

                                    SPECIAL CONDITIONS OF SUPERVISION
    1. The defendant shall submit to any means utilized by the probation office to track his whereabouts or location at any
       time.

    2. The defendant shall have no unsupervised contact with minors.

    3. The defendant shall submit to inpatient or outpatient mental health evaluation, counseling, testing and/or treatment, all with
        emphasis on sex offender treatment, as deemed necessary and directed by the U.S. Probation Officer.

    4. The defendant shall not have access to an internet-connected computer or other device with internet capabilities or access the
        internet from any location without prior approval by the probation office and for a justified reason. The defendant shall not have
        internet access at his residence.

    5. The defendant shall cooperate with any search by the probation office of his person, residence, workplace, vehicle, to include the
        search of computers, conducted in a reasonable manner based on reasonable suspicion of evidence of a violation of a condition of
        supervised release.
AO 245C (Rev.Case   2:09-cr-20074-PKH
             09/19) Amended                          Document
                             Judgment in a Criminal Case          66      Filed 06/23/20 Page 6 of 7 PageID #: 314
                    Sheet 5 — Criminal Monetary Penalties                                                   (NOTE: Identify Changes with Asterisks (*))
                                                                                                   Judgment — Page    6       of            7
DEFENDANT:           JACOB LOGAN STONE
CASE NUMBER:         2:09CR20074-001
                                          CRIMINAL MONETARY PENALTIES
    The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                  Assessment              Restitution                   Fine                  AVAA Assessment*              JVTA Assessment**
TOTALS          $ 100.00               $ -0-                       $ 5,000.00              $ -0-                          $ -0-

    The determination of restitution is deferred until                 . An Amended Judgment in a Criminal Case (AO 245C) will be
    entered after such determination.

    The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

Name of Payee                          Total Loss***                           Restitution Ordered                   Priority or Percentage




TOTALS                          $                                        $


   Restitution amount ordered pursuant to plea agreement $

   The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
   fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
   to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

   The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
        the interest requirement is waived for           fine           restitution.
        the                                              and/or
        the interest requirement for the       fine                restitution is modified as follows:



* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245C (Rev.Case   2:09-cr-20074-PKH
             09/19) Amended                          Document
                             Judgment in a Criminal Case         66       Filed 06/23/20 Page 7 of 7 PageID #: 315
                    Sheet 6 — Schedule of Payments                                                            (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment — Page      7      of          7
DEFENDANT:               JACOB LOGAN STONE
CASE NUMBER:             2:09CR20074-001

                                                  SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A         Lump sum payment of $ 5,100.00                    due immediately, balance due

              not later than                                    , or
              in accordance with       C,          D,             E, or        F below; or

B         Payment to begin immediately (may be combined with              C,          D, or           F below); or

C         Payment in equal                  (e.g., weekly, monthly, quarterly) installments of                          over a period of
                     (e.g., months or years), to commence                   (e.g., 30 or 60 days) after the date of this judgment; or

D         Payment in equal                   (e.g., weekly, monthly, quarterly) installments of                         over a period of
                      (e.g., months or years), to commence                   (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E         Payment during the term of supervised release will commence within                 (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F         Special instructions regarding the payment of criminal monetary penalties:
          If not paid immediately, any unpaid financial penalty imposed shall be paid during the period of incarceration at a rate of not less
          than $25 quarterly, or 10% of the defendant’s quarterly earnings, whichever is greater. After incarceration, any unpaid financial
          penalty shall become a special condition of supervised release and may be paid in monthly installments of not less than 10% of the
          defendant’s net monthly household income, but in no case less than $50 per month, with the entire balance to be paid in full one
          month prior to the termination of supervised release.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




     Joint and Several

     Case Number
     Defendant and Co-Defendant Names                                                 Joint and Several                  Corresponding Payee,
     (including defendant number)                   Total Amount                          Amount                            if appropriate.




     The defendant shall pay the cost of prosecution.

     The defendant shall pay the following court cost(s):

     The defendant shall forfeit the defendant’s interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
